DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  Claims must consist of a single sentence each (MPEP 601.01(m)).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “In the case of B2H6, B2F4, or AsH3, PH3, CH4, or GeH4,” which is an incomplete sentence, and the sentence’s meaning cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta, et al (U.S. Patent Application Publication 2006/0219952 A1).
Regarding claim 1, Mehta discloses an apparatus, comprising:
A main chamber (10);
A substrate holder (14) disposed in a lower region of the main chamber, and defining a substrate region;
An RF applicator (272), disposed adjacent an upper region of the main chamber, to generate an upper plasma (120) within the upper region;
A central chamber structure (110), disposed in a central portion of the main chamber, wherein the central chamber structure is disposed to shield at least a portion of the substrate region from the upper plasma (Fig. 5), the central chamber structure comprising a baffle assembly (holes/slots 140 make the structure a baffle assembly), wherein the baffle assembly separates the upper region of the main chamber from the substrate region (Fig. 5); and
A bias source (130), electrically coupled between the central chamber structure (which is grounded) and the substrate holder (14), to generate a glow discharge plasma (126) in the central portion of the main chamber, wherein the substrate region faces the glow discharge (Fig. 5).
Regarding claim 2, Mehta discloses wherein the baffle assembly comprises a lower portion, extending parallel to a main plane of the substrate holder, wherein the lower portion defines a first width along a first direction parallel to the main plane, and wherein the main chamber defines a second width, along the first direction, greater than the first width (Fig. 5).
Regarding claim 4, Mehta discloses an apparatus, comprising:
A main chamber (10);
A substrate holder (14), disposed in a lower region of the main chamber and defining a substrate region;
An RF applicator (272), disposed adjacent an upper region of the main chamber;
A baffle assembly (110), disposed above the substrate region, wherein the baffle assembly separates the upper region of the main chamber from the substrate region;
An RF source (270), coupled to the RF applicator, to generate a plasma in the upper region of the main chamber; and
A bias source (130), electrically coupled between the baffle assembly and the substrate holder, to generate a glow discharge plasma (126) in the lower region of the main chamber, wherein the substrate region is disposed in the glow discharge plasma,
Wherein the baffle assembly screens the substrate region from the plasma in the upper region (Fig. 5).
Regarding claim 5, Mehta discloses wherein the baffle assembly comprises a lower portion, extending parallel to a main plane of the substrate holder, wherein the lower portion defines a first width along a first direction parallel to the main plane, and wherein the main chamber defines a second width, along the first direction, greater than the first width (Fig. 5).
Regarding claim 7, Mehta discloses wherein the RF applicator comprises a coil (272), wherein the plasma in the upper region comprises an inductively-coupled plasma (paragraph 0044), and wherein the glow discharge plasma is coupled to receive secondary electrons generated at a substrate (20), disposed in the substrate region (paragraph 0041 – the implant pulse source applies negative pulses to the substrate, which accelerate ions from the plasma toward the substrate, but such negative pulses will also cause secondary electrons to be generated at the substrate and repelled into the positively-charged glow discharge plasma).
Regarding claim 8, Mehta discloses wherein the RF and bias source are independently controllable to vary a relative intensity between the plasma in the upper region and the glow discharge plasma (paragraph 0040).
Claims 9 and 10 are drawn to the method of using the apparatus of claims 1 and 2, and the same rejection applies mutatis mutandis.
Regarding claim 13, Mehta discloses wherein at least one of the first plasma and the second plasma are formed from B2H6 (paragraph 0007).
Allowable Subject Matter
Claims 3, 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3, 6 and 11, the prior art fails to teach wherein the baffle assembly comprises a central portion having an upper part, comprising a first baffle diameter, and a lower part, having a second baffle diameter, greater than the first baffle diameter, wherein the lower part is separated from the substrate holder by a first distance along a second direction perpendicular to the first direction, and an outer portion, disposed around the upper part of the central portion, the outer portion defining an inner diameter, greater than the first baffle diameter, and an outer diameter, less than the first width, wherein the outer portion is separated from the substrate holder by a second distance along the second direction. Regarding claim 12, the prior art fails to teach arranging the lower portion at a separation Z from the substrate along a vertical direction, perpendicular to the first direction, wherein a value of d1/Z is greater than 3, and wherein a value of d1/d2 is greater than 0.5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        02 September 2022